Citation Nr: 1733079	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-21 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for scar, left shoulder.

2.  Entitlement to service connection for residuals of burn on neck.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1951 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 

FINDINGS OF FACT

1.  The Veteran's left shoulder scar is painful.

2.  No scar on the neck is shown.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for a left shoulder scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7804 (2016).

2.  The criteria for service connection for residuals of a burn on neck have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns Diagnostic Codes to individual disabilities.  Diagnostic Codes provide rating criteria specific to a particular disability.  If two Diagnostic Codes are applicable to the same disability, the Diagnostic Code that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different Diagnostic Codes-a practice known as pyramiding-is prohibited.  Id.; see 38 C.F.R. § 4.14. 

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's left shoulder scar was assigned a noncompensable rating under Diagnostic Code 7804 (unstable or painful scars).  38 C.F.R. § 4.118.  Diagnostic Code 7804 sets forth the disability ratings of: 30 percent for five or more scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or 10 percent for one or two scars that are unstable or painful.  An "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar."  Id. at Diagnostic Code 7804 Note (1).

In October 2011, a VA examiner noted the Veteran's left shoulder burn scar.  Upon examination, the examiner described the scar as a superficial and nonlinear with less than deep partial thickness.  The examiner further noted the scar was neither painful nor unstable.  The scar measured 1.5 centimeters by 2 centimeters, for a total area of 3 centimeters, squared.  The examiner found that the scar did not result in limitation of function or impact the Veteran's ability to work.

In April 2017, the Veteran testified that when his back and shoulder are sore, his left shoulder scar is also sore.  April 2017 Hearing Transcript.  In February 2011, he also submitted a statement indicating that the left shoulder scar was painful.

As stated above, a compensable rating for scars is warranted when the scar is either painful or unstable.  38 C.F.R. § 4.118.  Although the VA examiner stated that the Veteran's left shoulder burn scar was not painful, during the course of the appeal the Veteran has reported his scar results in pain.  Accordingly, resolving doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted under DC 7804.  This is the highest rating available under DC 7804.  See 38 C.F.R. § 3.102.

The Board has also considered whether the Veteran is entitled to higher or separate ratings under other pertinent Diagnostic Codes involving scars.  To that end, the Board has considered Diagnostic Code 7802, which provides ratings for burn scar(s) not of the head, face, or neck, that are superficial and nonlinear.  As the Veteran's left shoulder scar is approximately 3 square centimeters, it does not meet the requirements for a compensable rating under Diagnostic Code 7802, that is, a scar involving an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118.  Therefore, a separate rating is not warranted.

The Board acknowledges the Veteran's assertion that his left shoulder scar restricts the mobility and range of motion of his left shoulder due to tightening of the skin.  However, the VA examiner found that the scar did not result in any limitation of function.  See 38 C.F.R. § 7805.  The Board finds the VA examiner's opinion to carry more weight in this regard.  As a layperson in the field of medicine, the Veteran does not have the medical competence to determine whether his scar, as opposed to some other underlying condition, is the cause of any left shoulder impairment, as this is a complex determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77   (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309   (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71   (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

In sum, a 10 percent rating, but not higher, is warranted for the Veteran's left shoulder scar.


Service Connection

The Veteran asserts he has residuals of a burn to the neck, which is the result of the same in-service incident which caused his service-connected left shoulder scar.  For the following reasons and bases, the Board finds that service connection is not warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability there can be no valid claim).

The Veteran's service treatment records show treatment for second degree burns to the back of neck and shoulders.  See April 1952 Clinical Record.  Upon separation from service, the only scar noted was a burn scar on the Veteran's back.  See July 1952 Separation Examination.  

Post-service medical records note the Veteran's in-service burn to the neck and back.  However, no scar has been noted or found by the Veteran's treating physicians.  See April 2011 Primary Care Note ("no visible burn scars"); see also July 2011 Primary Care Note.

The Veteran was afforded a VA examination in October 2011.  The VA examiner noted that examination of the Veteran's neck revealed no scar.  See October 2011 VA Examination Report (stating "the skin on the posterior neck or []upper back . . . is normal, no discoloration or abnormal texture").  

The Board acknowledges that the Veteran asserts he does in fact have a scar on his neck, which is difficult to see given his light skin tone.  Although the Veteran is competent to report the existence of a scar, the Board finds his lay statements to have less probative value than the October 2011 physical examination of the Veteran's neck, the service treatment records, and post-service treatment records discussed above.  While it is entirely possible that the Veteran may have had some mark on his neck at a time, unfortunately, no scar has been shown during the appellate period by the most probative evidence of record.

As noted above, service connection may only be granted for a current disability.  In this case, the evidence does not show a current diagnosis of a scar on the Veteran's neck.  The Board concludes that the preponderance of the evidence shows that the Veteran does not have residuals of a burn on neck which is related to active military service.  Accordingly, entitlement to service connection for residuals of a burn on neck is not warranted.


ORDER

Entitlement to a 10 percent disability rating, but not higher, for left shoulder scar is granted.

Entitlement to service connection for residuals of a burn on neck is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


